DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/984,836 application filed August 4, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  Additionally, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the preamble to claims 12 and 17 merely state the purpose or intended use of the catalyst.  It is the position of the Office that the body the claims fully and intrinsically set forth all the limitations of the catalyst.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basset et al (US 2010/0197482 A1).
With respect to claims 12 and 14-18, Basset et al discloses “a solid metal compound comprising (i) a solid support comprising aluminium oxide, (ii) at least one first metal compound (C1) selected from metal hydrides, organometallic compounds and organometallic hydrides, and comprising a metal (M1) selected from the lanthanides, the actinides and the metals of Groups 4 to 7 of the Periodic Table of the Elements, and (iii) at least one second metal compound (C2) comprising a metal (M2) selected from the metals of Groups 8 to 10 of said Table. The compounds (C1) and (C2) are preferably supported on, particularly grafted onto the solid support” [abstract], wherein “[t]he first metal compound (C1) may comprise a metal (M1) advantageously selected from…vanadium” [paragraph 0030] and “at least one second metal compound (C2) comprising a metal (M2) selected from the metals of Groups 8 to 10 of the Periodic Table of the Elements. The metal (M2) may be selected from iron, ruthenium, osmium, cobalt, rhodium, iridium, nickel, palladium and platinum, and preferably from iron, cobalt, nickel and platinum” [paragraph 0049].
Basset et al does not appear to explicitly disclose that the “nickel grafted to the metal oxide support…compris[es] 10-90% surface coverage of the metal oxide support.”  However, the application clearly discloses “[t]he same procedure was repeated as above” [paragraph 0028] for grafting nickel, which procedure is as follows: “600mg support was weighed in an 8mL glass vial pre-loaded with a magnetic stir bar. Under stirring, the solid supports were then pre-wetted with dry toluene to ensure homogeneous deposition of organometallic precursors. Various stock solutions of organometallic precursors…in toluene were then dispensed into each vial. After dispensing the stock solution, additional toluene was shaker and let it for 24 hours at 600rpm. The well plates were then centrifuged for 10 minutes, and then the supernatant was removed and 2mL fresh toluene was added. The procedure was repeated 5 times. After removal of the last supernatant, the vials were then removed from the glovebox and placed onto another shaker in a fume hood without the cap to let them dry under air environment over 2 days yielding organometallic-support material.”  The preceding procedure appears to be a detailed account of impregnation by soaking with an excess of solution.  Note that Basset et al discloses “[d]ispersing and preferably grafting the precursors can be also carried out by impregnation preferably with the help of a liquid or a solvent. Preferably the impregnation comprises placing the precursors either in suspension in a liquid, or preferably in solution in a solvent, e.g. in an aqueous solution or in an organic solvent either polar or non-polar, e.g. pentane or ethyl ether, and contacting the solid support with said suspension or said solution, preferably with stirring” [paragraph 0075].  Therefore, since the method of grafting of Basset et al and the instant application are the same or similar (impregnation) and given the wide range of surface coverage, it is expected that the solid metal compound of Basset et al has the same or similar surface coverage of nickel on the support, absent evidence to the contrary.  Therefore, the invention is prima facie obvious.
With respect to claim 13, Basset et al discloses “[t]he support can also be a mixed aluminium oxide. By mixed aluminium oxide is generally meant an aluminium oxide combined with one or more other oxides…The other oxide combined with the aluminium oxide can be selected from oxides of…cerium” [paragraph 0024].
With respect to claim 19, Basset et al discloses “[t]he solid metal compound of the present invention also comprises at least one second metal compound (C2) comprising a metal (M2) selected from the metals of Groups 8 to 10 of the Periodic Table of the Elements. The metal (M2) may be selected from iron…” [paragraph 0049].

Allowable Subject Matter
Claims 1-11 are allowed.
Basset et al does not disclose the recited calcination step of instant claim 1 in the order as recited, that is, before the grafting of the organonickel precursor.  Instead, Basset et al teaches “[v]arious methods can be carried out for preparing the solid metal compound of the invention, particularly when both the precursors (Pr1) and (Pr2) are selected from organometallic precursors comprising one or more hydrocarbon radicals (R) identical or different, saturated or unsaturated, and respectively linked to the metals (M1) and (M2), and optionally to at least one hydrogen atom. Thus, for example, the process for preparing the solid metal compound may comprise:  stage (1) comprising dispersing and preferably grafting, either simultaneously or separately, in particular successively in a given order or in a reverse order, the organometallic precursor (Pr1) and the precursor (Pr2) onto the solid support, said precursor (Pr2) being selected from the organometallic precursors comprising the metal (M2) preferably linked to one or more hydrocarbon radicals (R) identical or different, saturated or unsaturated, and optionally to at least one hydrogen atoms, so as to produce the solid metal compound preferably comprising metal (M1)/(M2) hydrocarbon compounds supported on, or grafted onto said support, and preferably stage (2) comprising contacting the solid metal compound obtained in stage (1) with hydrogen and/or a reducing agent….Various methods can be also carried out for preparing the solid metal compound of the invention, particularly when the precursor (Pr1) is selected from the above-mentioned organometallic precursors, preferably comprising one or more hydrocarbon radicals (R) identical or different and linked to the metal (M1), while the precursor (Pr2) is selected from the above-mentioned metal (M2) salts, preferably metal (M2) inorganic salts, in particular water soluble metal (M2) inorganic salts. Thus, the process for preparing the solid metal compound may comprise: stage (a) comprising impregnating the solid support with an aqueous solution of the precursor (Pr2) selected from metal (M2) salts, stage (b) comprising drying and subjecting to calcination and/or preferably to dehydroxylation the solid product obtained in stage (a), stage (c) comprising reducing the metal (M2) by contacting the solid product obtained in stage (b) with hydrogen and/or a reducing agent, optionally stage (d) comprising desorbing hydrogen from the solid product obtained in stage (c) when hydrogen is used, stage (e) comprising dispersing and preferably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772       
February 9, 2022